UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6351


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BARBARA CORBY MARTIN, a/k/a Barbara Balsley,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:05-cr-00028-nkm-1; 3:09-cv-80187-nkm-
mfu)


Submitted:   August 18, 2011                 Decided:   Septemer 1, 2011


Before TRAXLER, Chief Judge, and NIEMEYER and DUNCAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Barbara Corby Martin, Appellant Pro Se.    Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Barbara      Corby    Martin       seeks    to    appeal       the   district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.         The   order     is    not     appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)          (2006).              A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies         this    standard         by      demonstrating         that

reasonable       jurists       would    find      that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief      on     procedural       grounds,         the       prisoner     must

demonstrate      both     that    the    dispositive          procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

We   have   independently         reviewed      the     record       and    conclude    that

Martin has not made the requisite showing.                       Accordingly, we deny

a    certificate     of      appealability      and     dismiss       the    appeal.       We

dispense     with    oral       argument     because       the       facts     and     legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3